Case 2:17-cv-03387-ES-MAH Document 951 Filed 08/19/21 Page 1 of 4 PageID: 30286




 Charles M. Lizza
 William C. Baton
 Sarah A. Sullivan
 SAUL EWING ARNSTEIN & LEHR LLP
 One Riverfront Plaza, Suite 1520
 Newark, NJ 07102-5426
 (973) 286-6700
 clizza@saul.com

 Attorneys for Plaintiff
 Celgene Corporation

                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEW JERSEY


  CELGENE CORPORATION,

                           Plaintiff,                 Civil Action No. 17-3387 (ES)(MAH)
                                                      (consolidated)
          v.
                                                      (Filed Electronically)
  HETERO LABS LIMITED, HETERO
  LABS LIMITED UNIT-V, HETERO
  DRUGS LIMITED, HETERO USA, INC.,
  AUROBINDO PHARMA LIMITED,
  AUROBINDO PHARMA USA, INC.,
  AUROLIFE PHARMA LLC, EUGIA
  PHARMA SPECIALTIES LIMITED,
  APOTEX INC., APOTEX CORP.,
  MYLAN PHARMACEUTICALS, INC.,
  MYLAN INC., MYLAN, N.V.,
  BRECKENRIDGE PHARMACEUTICAL,
  INC., and TEVA PHARMACEUTICALS
  USA, INC.,

                           Defendants.


                                        CONSENT JUDGMENT

                Plaintiff Celgene Corporation (“Celgene”) and Defendants Hetero Labs Limited,

 Hetero Labs Limited Unit-V, Hetero Drugs Limited, and Hetero USA, Inc. (collectively,

 “Hetero”), four of the parties in the above-captioned action, hereby stipulate and consent to entry

 of judgment and an injunction in this action as follows:
Case 2:17-cv-03387-ES-MAH Document 951 Filed 08/19/21 Page 2 of 4 PageID: 30287




                IT IS this 19th day of August, 2021:

                ORDERED, ADJUDGED, AND DECREED as follows:

                1.      This Court has jurisdiction over the subject matter of the above action and

 has personal jurisdiction over the parties for purposes of this action only, including as set forth

 below in Paragraph 6 of this Consent Judgment.

                2.      As used in this Consent Judgment, the term “Hetero ANDA Product” shall

 mean a drug product manufactured, imported, sold, offered for sale, marketed, or distributed

 pursuant to Abbreviated New Drug Application No. 210236 in or for the United States of

 America, including its territories, possessions, and the Commonwealth of Puerto Rico.

                3.      As used in this Consent Judgment, the term “Patents-in-Suit” shall mean

 U.S. Patent Nos. 8,198,262; 8,673,939; 8,735,428; 8,828,427; 9,993,467; 10,555,939;

 10,093,647; 10,093,648; and 10,093,649.

                4.      Until expiration of the Patents-in-Suit, Hetero, including any of its

 successors and assigns, is enjoined from infringing the Patents-in-Suit, on its own part or through

 any third party on its behalf, by making, having made, using, selling, offering to sell, importing,

 or distributing of the Hetero ANDA Product in or for the United States of America, including its

 territories, possessions, and the Commonwealth of Puerto Rico, unless and to the extent

 otherwise specifically authorized by Celgene, and is further enjoined from assisting or

 cooperating with any third parties in connection with any infringement of the Patents-in-Suit by

 any such third parties in connection with making, having made, using, selling, offering to sell,

 importing, or distributing of any pomalidomide-containing drug product that references NDA

 204026 in or for the United States of America, including its territories, possessions, and the




                                                 -2-
Case 2:17-cv-03387-ES-MAH Document 951 Filed 08/19/21 Page 3 of 4 PageID: 30288




 Commonwealth of Puerto Rico, unless and to the extent otherwise specifically authorized by

 Celgene.

                5.      Compliance with this Consent Judgment may be enforced by Celgene and

 its respective successors in interest or assigns.

                6.      This Court retains jurisdiction to enforce the terms of this Consent

 Judgment and to enforce and resolve any disputes related thereto.

                7.      All claims, counterclaims, affirmative defenses and demands in this action

 that relate to Hetero are hereby dismissed with prejudice and without costs, disbursements, or

 attorneys’ fees to any party.

                8.      Nothing herein prohibits or is intended to prohibit Hetero from

 maintaining any “Paragraph IV Certification” pursuant to 21 U.S.C. § 355(j)(2)(A)(vii)(IV) or

 pursuant to 21 C.F.R. § 314.94(a)(12) with respect to the Patents-in-Suit.

                9.      Nothing herein restricts or is intended to restrict the U.S. Food and Drug

 Administration from approving Abbreviated New Drug Application No. 210236 or the Hetero

 ANDA Product.

                                                              ____________________________
                                                              Hon. Esther Salas, U.S.D.J.




                                                     -3-
Case 2:17-cv-03387-ES-MAH Document 951 Filed 08/19/21 Page 4 of 4 PageID: 30289




 We hereby consent to the form and entry of this Judgment:

 Dated: August 18, 2021

  By:   s/ Charles M. Lizza                     By:    s/ Eric I. Abraham
        Charles M. Lizza                               Eric I. Abraham
        William C. Baton                               HILL WALLACK, LLP
        Sarah A. Sullivan                              21 Roszel Road, P.O. Box 5226
        SAUL EWING ARNSTEIN & LEHR LLP                 Princeton, NJ 08543-5226
        One Riverfront Plaza, Suite 1520               (609) 734-6358
        Newark, New Jersey 07102-5426
        (973) 286-6700

        Attorneys for Plaintiff                        Attorneys for Defendants
        Celgene Corporation                            Hetero Labs Limited, Hetero Labs
                                                       Limited Unit-V, Hetero Drugs Limited,
                                                       Hetero USA, Inc.




                                              -4-
